DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
This action is written in response to applicant’s correspondence received March 15, 2021.  Claims 33-62 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Declaration Filed Under 37 CFR 1.131
The Declaration of Jennifer A. Doudna, Martin Jinek, Emmanuelle Charpentier, and Krzysztof Chylinski filed on March 15, 2021 under 37 CFR 1.131(a) is insufficient to overcome the Siksnys (US 9,637,739, priority to US 61/613,373 filed March 20, 2012), Siksnys (US 2019/0085329, priority to US 61/613,373 filed March 20, 2012), or Siksnys (WO 2013/141680, priority to US 61/613,373 filed March 20, 2012) reference.
The Declaration is sufficient to establish that the activity of a successful cleavage of target DNA outside of a bacterial cell and outside of an archaeal cell by contacting the target DNA with a complex that comprises Cas9, crRNA, and tracrRNA was performed by Martin Jinek (at least one joint inventor) prior to March 20, 2012.
However, the evidence submitted is insufficient to establish a reduction to practice of the invention in this country or a NAFTA or WTO member country prior to the effective date of the March 20, 2012 reference.

MPEP 715.07(c) further states “The 37 CFR 1.131(a)  affidavit or declaration must contain an allegation that the acts relied upon to establish the date prior to the reference or activity were carried out in this country or in a NAFTA country or WTO member country.”
In the instant case, the Declaration is silent with respect to where the acts relied upon occurred. Accordingly, the Declaration is ineffective to overcome the cited references because it does not “contain an allegation that the acts relied upon to establish the date prior to the reference or activity were carried out in this country or in a NAFTA country or WTO member country”.

The Declaration of Jennifer A. Doudna, Martin Jinek, Emmanuelle Charpentier, and Krzysztof Chylinski filed on March 15, 2021 under 37 CFR 1.131(a) has been considered but is additionally ineffective to overcome the Siksnys (US 9,637,739, priority to US 61/613,373 filed March 20, 2012) reference.
The Siksnys (US 9,637,739, priority to US 61/613,373 filed March 20, 2012) reference is a U.S. patent or U.S. patent application publication of a pending or patented application that claims the rejected invention.  An affidavit or declaration is inappropriate under 37 CFR 1.131(a) when the reference is claiming interfering subject matter as defined in 37 CFR 41.203(a), see MPEP Chapter 2300.  If the reference and this application are not commonly owned, the reference can only be overcome by establishing priority of invention through interference proceedings.  See MPEP Chapter 2300 for information on initiating interference proceedings.  If the reference and this application are commonly owned, the reference may be disqualified as prior art by an affidavit or declaration under 37 CFR 1.131(c).  See MPEP § 718.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 33-35, 39, and 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Siksnys (US 9,637,739, priority to US 61/613,373 filed March 20, 2012).
Siksnys teaches a method for site-specific modification of a target DNA molecule, the method comprising assembling a recombinant Cas9-crRNA complex in vitro (i.e. outside of a bacterial cell and outside of an archaeal cell) by combining a Cas9 protein, an engineered crRNA (i.e. a targeter-RNA), and a tracrRNA (i.e. an activator-RNA that hybridizes with the targeter-RNA to form a duplex that binds to the Cas9 protein) under conditions suitable for formation of the complex and contacting a target DNA molecule with the recombinant Cas9-crRNA complex, wherein the engineered crRNA is capable of universal targeting and programmed to guide the recombinant Cas9-crRNA complex to a region comprising a site in the target DNA molecule (i.e. the targeter-RNA comprises a nucleotide sequence that is complementary to a target sequence of the DNA molecule), wherein the crRNA sequence is reprogrammed to be heterologous to the Cas9 protein, and wherein 
It is noted that Siksnys teaches that the target DNA is contacted by the assembled “Cas9-crRNA complex” (see claim 1), and does not explicitly teach that this Cas9-crRNA complex additionally comprises the tracrRNA. However, MPEP 2112 states "the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable" and further that "There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference." In the instant case, the instant specification explicitly states that a Cas9 protein, mature crRNA, and a tracrRNA are “necessary and sufficient for RNA-guided silencing of foreign DNAs” ([0004]). In addition, the method of Siksnys is clearly and explicitly directed to a method of making a functional Cas9 cleavage complex and explicitly requires the combination of Cas9, crRNA, and tracrRNA to assemble the functional cleavage complex. A working example of the assembly of the functional cleavage complex is explicitly described in US 61/613,373 filed March 20, 2012 in Examples 3 and 4, which is further reflected in Siksnys’ claims. Accordingly, although the functional Cas9 cleavage complex is referred to as “a recombinant Cas9-crRNA complex”, the tracrRNA molecule is inherently and necessarily present in this functional cleavage complex. Accordingly, the mere recitation of its presence in the Cas9 cleavage complex in the instant claims is not sufficient to distinguish the instant claims from the prior art.
Regarding the limitation “wherein said contacting occurs outside of a bacterial cell and outside of an archaeal cell”, it is noted that the assembly of the complex “in vitro” is discussed above, and is interpreted as referring to “outside of a bacterial cell and outside of an archaeal cell” in light of the specification of Siksnys. Although the claims of Siksnys do not explicitly state that the 

Regarding claim 34, Siksnys teaches wherein the contacting results in cleavage of the DNA molecule (see claim 1).

Regarding claim 35, Siksnys teaches wherein the Cas9 protein comprises a mutation in a RuvC domain and/or an HNH domain (see claim 14).

Regarding claim 39, Siksnys teaches wherein the nucleotide sequence that is complementary to the target sequence of the target DNA is about 20 nucleotides (see claim 2).

Regarding claim 40, Siksnys teaches the crRNA (i.e. targeter-RNA) and tracrRNA (i.e. activator-RNA), which are different RNA molecules, as discussed above.

Claim(s) 33-35, 39, and 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Siksnys (US 2019/0085329, priority to US 61/613,373 filed March 20, 2012).
Siksnys teaches a method for preparing a Cas9-crRNA complex for modification of a target DNA molecule comprising contacting a Cas9 polypeptide with a crRNA (i.e. a targeter-RNA) and a tracrRNA (i.e. an activator-RNA that hybridizes with the targeter-RNA to form a duplex that binds to the Cas9 protein) in vitro (i.e. outside of a bacterial cell and outside of an archaeal cell) to form a Cas9-crRNA complex, wherein the crRNA is engineered to site-specifically bind to a polynucleotide sequence of the target DNA molecule, the crRNA comprising a polynucleotide sequence 
It is noted that Siksnys teaches that the target DNA is contacted by the assembled “Cas9-crRNA complex” (see claim 1), and does not explicitly teach that this Cas9-crRNA complex additionally comprises the tracrRNA. However, although the functional Cas9 cleavage complex is referred to as “a recombinant Cas9-crRNA complex”, the tracrRNA molecule is inherently and necessarily present in this functional cleavage complex for the same reasons as discussed above.
Regarding the limitation “wherein said contacting occurs outside of a bacterial cell and outside of an archaeal cell”, it is noted that the assembly of the complex “in vitro” is discussed above, and is interpreted as referring to “outside of a bacterial cell and outside of an archaeal cell” in light of the specification of Siksnys. Although the claims of Siksnys do not explicitly state that the “contacting” also occurs “in vitro”, there is also no requirement to the method of Siksnys that the contacting does occur in either a bacterial cell or an archaeal cell. Therefore, it is inherent to the method of Siksnys that the contacting does occur “outside of bacterial cell and outside of an archaeal cell”. 

Regarding claim 34, Siksnys teaches wherein the contacting results in cleavage of the DNA molecule (see claim 47).

Regarding claim 35, Siksnys teaches wherein the Cas9 protein comprises a mutation in a RuvC domain and/or an HNH domain (see claim 51).



Regarding claim 40, Siksnys teaches the crRNA (i.e. targeter-RNA) and tracrRNA (i.e. activator-RNA), which are different RNA molecules, as discussed above.

Claim(s) 33-36, 39, 40, 48-51, 54, and 55 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Siksnys (WO 2013/141680, priority to US 61/613,373 filed March 20, 2012).
Siksnys teaches a method for site-specific cleavage of a target DNA molecule comprising a target sequence in vitro (page 23, lines 31-35). Siksnys teaches assembling a Cas9-crRNA complex (i.e. Type II Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR-associated (Cas) (CRISPR-Cas) system) by combining a Streptococcus thermophilus Cas9 protein with a CRISPR RNA transcript (i.e. targeter-RNA comprising a nucleotide sequence that is complementary to a target sequence of the DNA molecule), and a tracrRNA (i.e. an activator-RNA that hybridizes with the targeter-RNA to form a duplex that binds to the Cas9 protein) to form a composition comprising a protein-RNA complex (page 23, lines 16-30). Siksnys teaches that the crRNA forms a complex with the Cas9 protein (page 23, lines 16-30). Siksnys teaches that the crRNA is engineered to target a desirable DNA target (page 23, lines 34-35), such as the proto-spacer1 sequence of the pSP1 plasmid (page 23, lines 36-38 and Fig 18). Siksnys teaches contacting the target DNA molecule with the Cas9-crRNA complex in vitro (i.e. outside of a bacterial cell and outside of an archaeal cell) (page 23, lines 31-35). Siksnys further teaches that the target DNA molecule is cleaved (page 23, lines 31-35, and Fig 18). Siksnys teaches that Cas9-crRNA complex can be used as an alternative for a restriction endonuclease or meganuclease for the site-specific DNA cleavage in vitro whereby the sequence specificity of the complex is dictated by the crRNA sequence which can be engineered to address a desirable DNA target (page 23, lines 31-35). Siksnys 
It is noted that Siksnys teaches that the target DNA is contacted by the assembled “Cas9-crRNA complex”, and does not explicitly teach that this Cas9-crRNA complex additionally comprises the tracrRNA. However, although the functional Cas9 cleavage complex is referred to as “Cas9-crRNA complex”, the tracrRNA molecule is inherently and necessarily present in this functional cleavage complex for the same reasons as discussed above.

Regarding claim 48, the teachings of Siksnys are discussed above. 
In addition, Siksnys teaches that the crRNA is engineered to target a desirable DNA target (page 23, lines 34-35), such as the proto-spacer1 sequence of the pSP1 plasmid (page 23, lines 36-38 and Fig 18), and therefore teaches wherein the DNA-targeting segment comprises a nucleotide sequence that hybridizes to a target sequence of the target DNA molecule and is heterologous to the duplex-forming segment such that the targeter-RNA has a nucleotide sequence that is not found in naturally occurring crRNA.

	Regarding claims 34 and 49, Siksnys teaches wherein the contacting results in cleavage of the DNA molecule (page 23, lines 31-35, and Fig 18).

Regarding claims 35 and 50, Siksnys teaches wherein the Cas9 protein comprises a mutation in a RuvC domain and/or an HNH domain (abstract).

Regarding claims 36 and 51, Siksnys teaches wherein the Cas9 comprises a C-terminal 6xHis tag (page 24, lines 16-20) (i.e. a heterologous polypeptide).

Regarding claims 39 and 54, Siksnys teaches wherein the spacer sequence is 20 nt in length (page 3, lines 10-14), and therefore teaches wherein the nucleotide sequence that is complementary to the target sequence is 15-25 nucleotides long.

Regarding claims 40 and 55, Siksnys describes the crRNA (i.e. targeter-RNA) and tracrRNA (i.e. activator-RNA) as separate molecules (page 23, lines 15-30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

Claims 33-35, 39, 40, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (US 9,637,739, priority to US 61/613,373 filed March 20, 2012), as applied to claims 33-35, 39, 40, and 41 above.
Regarding claim 33, the teachings of Siksnys are discussed above.
To the extent that Siksnys does not explicitly recite wherein the contacting occurs “outside of a bacterial cell and outside of an archaeal cell”, Siksnys’ disclosure in which the Cas9 cleavage complex is assembled “in vitro” (see claim 1) is discussed above. 
It would have been obvious to have similarly contacted the target DNA molecule “in vitro” (i.e. outside of a bacterial cell and outside of an archaeal cell) because this was well known to those of ordinary skill in the art to be a preferred environment for enzymatic assays due to its simplicity and ability to be controlled. The preference for this environment is illustrated by Siksnys who describes the assembly “in vitro”.

Claims 41, 47-50, 54-56, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (US 9,637,739, priority to US 61/613,373 filed March 20, 2012), as applied to claims 33-35, 39, 40, and 41 above, and further in view of Sontheimer (US 2010/0076057).
Regarding independent claim 48, the teachings of Siksnys are discussed above as applied to claim 33.
However, Siksnys does not teach wherein the nucleotide sequence of the crRNA (i.e. DNA-targeting segment) that hybridizes to a target sequence of the DNA molecule is heterologous to the 
However, Siksnys does teach wherein the crRNA is “engineered” and “is capable of universal targeting and programmed to guide the recombinant Cas9-crRNA complex to a region comprising a site in the target DNA molecule” (see claim 1).
In addition, the prior art had already contemplated applying CRISPR technology for target gene correction. Sontheimer similarly teaches that the CRISPR machinery can be reprogrammed to target a different DNA sequence through the use of a different crRNA ([0042]). Sontheimer teaches that the CRISPR machinery can be used for gene correction ([0040]).
It would have been obvious to one of ordinary skill in the art to have modified the crRNA in the method of Siksnys to be complementary to a target gene for the advantage of achieving gene correction, as described by Sontheimer. By modifying the crRNA to be complementary to a target gene of interest, this modification would have resulted in the crRNA comprising a nucleotide sequence that hybridizes to a target DNA molecule to be heterologous to the duplex-forming segment such that the crRNA has a nucleotide sequence that is not found in naturally occurring crRNA.

Regarding claim 49, this limitation is addressed above as applied to claim 34.

Regarding claim 50, this limitation is addressed above as applied to claim 35.

Regarding claim 54, this limitation is addressed above as applied to claim 39.

Regarding claim 55, this limitation is addressed above as applied to claim 40.


However, the prior art had already contemplated applying CRISPR technology for target DNA modification of multiple target sites in a single bacterial cell as discussed by Sontheimer ([0042]). Sontheimer similarly teaches that the CRISPR machinery can be reprogrammed to target a different DNA sequence through the use of a different crRNA ([0042]). Sontheimer teaches that the CRISPR machinery can be used for gene correction ([0040]).
It would have been obvious to one of ordinary skill in the art to have used multiple different DNA-targeting RNAs as discussed by Sontheimer for the advantage of correcting mutations in multiple genes simultaneously.

Regarding claims 47 and 62, Siksnys does not explicitly teach wherein the DNA molecule is chromosomal DNA.
However, the obviousness of applying the method of Siksnys to a target DNA that is genomic (i.e. chromosomal) is discussed above as applied to claims 41 and 48.

Claims 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (US 9,637,739, priority to US 61/613,373 filed March 20, 2012), as applied to claim 33 above, further in view of Zhang (US 8,450,107).
The teachings of Siksnys are discussed above.
Regarding claim 36, Siksnys' claims do not teach wherein the Cas9 polypeptide is fused to a heterologous polypeptide.

However, Zhang similarly describes methods for specifically editing a target DNA by using targeting endonucleases such as transcription activator-like effectors (abstract). Zhang specifically teaches that the effector molecule may be purified by affinity chromatography following recombinant production in a host (column 17, lines 50-55). Zhang specifically teaches wherein the effector protein comprises a hexahistidine or a FLAG epitope useful for facilitating purification (column 30, lines 1-6).
It would have been obvious to one of ordinary skill in the art to have modified the Cas9 polypeptide to comprise an affinity purification tag such as hexahistidine or FLAG for the advantage of facilitating the purification of a recombinantly produced Cas9 protein. One would have been motivated to have made this modification in view of Siksnys who teaches the isolation of the Cas9 protein from a microorganism.

Regarding claim 37, the limitation in which the Cas9 protein comprises a mutation in a RuvC domain and an HNH domain and has substantially no nuclease activity, the disclosure of Siksnys in which one of either the RuvC or HNH domain comprises an inactivating mutation (see claim 14) is discussed above.
In addition, Zhang describes the fusion of dTALEs having nucleic acid binding domain that are linked to one or more effector domains. Zhang teaches that by combining the nucleic acid binding domain with one or more effector domains, the polypeptides of the invention may be used to target the one or more functions or activities mediated by the effector domain to a particular target DNA sequence to which the nucleic acid binding domain specifically binds (column 29, lines 21-33). For example, Zhang teaches wherein the effector domain is a transcriptional repressor such as KRAB or a transcriptional activator, such as VP16 or VP64 (column 29, lines 34-42).


Regarding claim 38, Siksnys does not teach wherein the Cas9 protein is covalently linked at its N or C terminus to a protein transduction domain.
However, the teachings of Zhang are discussed above. In addition, Zhang teaches wherein the designer TALEs include a cellular uptake signal such as the minimal Tat protein transduction domain (column 28, lines 42-49). Zhang teaches wherein such peptides are linked to the N-terminus and/or C-terminus (column 29, lines 5-7).
It would have been obvious to one of ordinary skill in the art to have modified the Cas9 protein to comprise a protein transduction domain linked to the N or C terminus of the Cas9 protein for the advantage of facilitating the cellular uptake of the Cas9 protein.

Claims 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (US 9,637,739, priority to US 61/613,373 filed March 20, 2012), as applied to claim 33 Deltcheva (Deltcheva et al. (2011) Nature, 471:602-607 and supplementary data).
The teachings of Siksnys are discussed above.
Regarding claim 42, Siksnys does not explicitly claim wherein the activator RNA comprises the 75 nucleotide tracrRNA sequence according to instant SEQ ID NO: 478.
However, Deltcheva teaches a tracrRNA sequence from S. pyogenes that comprises SEQ ID NO 478 (Supplementary Fig 5A, bottom figure). Deltcheva further describes the hybridization of this S. pyogenes tracrRNA to a crRNA sequence (Supplementary Fig. 5A, bottom figure) and further describes the Cas9 from S. pyogenes (see Csn1 in Figure 1). Deltcheva further teaches that this system confers immunity against acquisition of a protospacer gene derived from a lysogenic phage (see Figure 5).
It would have been obvious to one of ordinary skill in the art to have substituted the tracrRNA, crRNA, and Cas9 of Siksnys with a corresponding tracrRNA, crRNA, and Cas9 from S. pyogenes, wherein the tracrRNA comprises SEQ ID NO 478 because it would have merely amounted to a simple substitution of one known CRISPR-Cas9 system for another to yield predictable results. As illustrated by each of Siksnys and Deltcheva, Cas9 systems were known to occur in multiple different prokaryotic species. In the instant case, SEQ ID NO 478 merely refers to the known tracrRNA sequence from S. pyogenes. However, since Deltcheva provides the S. pyogenes crRNA and tracrRNA structures and further describes the S. pyogenes Cas9, one of ordinary skill in the art could have utilized this known CRISPR-Cas9 system from S. pyogenes as the CRISPR-Cas9 system in the method of Siksnys. In addition, given Deltcheva’s disclosure that this S. pyogenes CRISPR system is effective in conferring immunity against acquisition of a protospacer gene derived from a lysogenic phage, it would have been entirely predictable that the tracrRNA, crRNA, and Cas9 (i.e. Csn1) from S. pyogenes would have been effective in the method of Siksnys for the cleavage of a target DNA molecule.

Regarding claim 43, the embodiment in which the activator RNA comprises SEQ ID NO 478, which also comprises instant SEQ ID NO 441, is addressed above.

Claims 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (US 9,637,739, priority to US 61/613,373 filed March 20, 2012), as applied to claim 33 above, and further in view of Good (Good et al. (2011) Frontiers in Microbiology, 2 (185):pages 1-11) and Deltcheva (Deltcheva et al. (2011) Nature, 471:602-607 and supplementary data).
The teachings of Siksnys are discussed above.
Regarding claim 44, Siksnys does not teach wherein the targeter-RNA and/or the activator-RNA comprises one or more of a non-natural internucleoside linkage, a nucleic acid mimetic, a modified sugar moiety, or a modified backbone.
However, Good describes how RNA silencing is widespread in nature and involves transcripts that are termed non-coding regulatory RNAs or antisense RNA (page 1, column 1, paragraph 1). Good teaches that RNA-silencing involves a combination of repression of initiation and transcript decay and natural antisense transcripts have additional confirmed functional roles in transcription termination, co-degradation, transcriptional interference, and enhanced stability of their respective target transcripts (page 1, column 2, paragraph 1). Good further recognizes that the clustered regularly inter-spaced short palindromic repeats (CRISPR) mechanism represents an additional RNA-silencing mechanism that provides acquired resistance against bacteriophage and involves RNA-mediated destruction of phage transcripts (page 1, column 2, paragraph 1 and page 3, column 1, paragraph 2). Good further discusses the practical benefit of synthetic RNA silencing (page 3, column 1, paragraph 3) but recognizes the need for efficient delivery and stabilizing structures that limit nuclease decay in cells (page 3, column 1, paragraph 4). Accordingly, Good discusses the strategy of delivering the silencing agent as a short non-natural nucleobase polymer 
Regarding the tracrRNA, Siksnys teaches that the tracrRNA is required for crRNA maturation in Type II CRISPR systems (page 4, lines 19-20) and further that the tracrRNA comprises an anti-repeat sequence, whereas the crRNA comprises a repeat sequence (page 22, lines 6-10), and therefore teaches that the tracrRNA comprises a complementary/antisense sequence to the crRNA repeat. However, to the extent that the antisense relationship between the tracrRNA and the crRNA is not so explicitly stated in Siksnys, Deltcheva similarly teaches that the tracrRNA directs the maturation of crRNAs (abstract). During this maturation process, Siksnys clearly illustrates the hybridization that occurs between the tracrRNA and the crRNA (see Figure 1, Figure 4, and Supplementary Figure 5). Deltcheva further teaches that the tracrRNA is rapidly processed and characterizes the 89 nt form of the tracrRNA as the least stable form (see Supplementary Figure 4). In addition, Deltcheva provides an illustration of the interaction between the tracrRNA and Csn1 (i.e. Cas9) (see Figure 4). Deltcheva illustrates that the Cas9 is capable of interacting with an immature tracrRNA that is subsequently processed by cleavage into a mature form (see Figure 
It would have been obvious to one of ordinary skill in the art to have incorporated phosphorothioate, PNA, or PMO into the crRNA (i.e. targeter-RNA) or tracrRNA (i.e. activator-RNA) of Siksnys because it would have merely amounted to the use of a known technique to improve a similar antisense RNA molecule in the same way. Siksnys teaches a method for assembling a Cas9-crRNA cleavage complex by combining Cas9, crRNA, and tracrRNA either in vitro or in vivo, as discussed above. The claimed invention is seen as an improvement to the method of Siksnys because it additionally recites a genus of modifications to the crRNA (i.e. targeter-RNA) or tracrRNA (i.e. activator RNA). However, as illustrated by Good, the prior art already recognized that the problem presented by bacterial cellular nucleases to the delivery of short nucleobase polymers. However, Good also teaches that the modifications of phosphorothioate, PNA, or PMO were known modifications useful for improving resistance to such nucleases. Therefore, incorporation of phosphorothioate, PNA, or PMO into the crRNA (i.e. targeter-RNA) or tracrRNA (i.e. activator RNA) of Siksnys would have predictably resulted in the prior art-recognized benefit of increased stability and resistance to nucleases. Furthermore, Good teaches the use of such antisense oligonucleotide modifications for the purpose of improving RNA-silencing systems, which Good specifically teaches includes CRISPR (page 1, column 2, paragraph 1, and page 3, column 1, paragraph 2). Accordingly, given Siksnys’ instruction to use CRISPR-Cas9 as a tool to achieve cleavage of a desired target DNA, one would have been motivated to have modified the components of CRISPR-Cas9 in the same way as other similar bacterial antisense oligonucleotide technologies for the same advantage of increasing the resistance to nucleases. In addition, since Deltcheva specifically observed that the tracrRNA is rapidly processed, one would have been specifically motivated to have modified the tracrRNA to increase its stability in the manner described by Good. Furthermore, since the modifications such as phosphorothioate, PNA, or PMO are described as nucleic acid “analogs” that 

Regarding claim 45, the embodiment in which the crRNA (i.e. targeter-RNA) or tracrRNA (i.e. activator RNA) comprise (i) phosphorothioate, or (iii) PNA is discussed above as applied to claim 44.

Regarding claim 46, Siksnys does not teach wherein the RNA (i.e. targeter-RNA) or tracrRNA (i.e. activator RNA) is conjugated to a moiety according to claim 46.
However, Good additionally teaches that bacterial barriers can be overcome by conjugating the oligomers (PNA or PMO) to cell entry peptides (i.e. heterologous moiety), which are typically cationic that have been described to provide effective delivery in bacteria grown in culture (page 3, column 2, paragraph 2).
It would have been obvious to have modified the crRNA (i.e. targeter-RNA) or tracrRNA (i.e. activator RNA) by conjugating the crRNA (i.e. targeter-RNA) or tracrRNA (i.e. activator RNA) to a cell entry peptide (i.e. heterologous moiety) because it would have merely amounted to an improvement to a similar antisense molecule in the same way. One would have been motivated to have modified the tracrRNA to be conjugated to a cell entry peptide for the advantage of improving the delivery of the antisense oligonucleotide to the target bacterial cell. One would have had a reasonable expectation of success in doing so in view of Deltcheva who illustrates that Cas9 is capable of interacting with a crRNA (i.e. targeter-RNA) or tracrRNA (i.e. activator RNA) molecules that are covalently linked to an additional moiety (see Supplementary Fig. 5A).

Claims 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (US 9,637,739, priority to US 61/613,373 filed March 20, 2012) in view of Sontheimer (US 2010/0076057), as applied to claim 48 above, further in view of Zhang (US 8,450,107).
The teachings of Siksnys and Sontheimer are discussed above.
Regarding claims 51-53, the teachings of Zhang are discussed above as applied to claims 36-38.
The obviousness of modifying the method of Siksnys in view of Zhang thereby arriving at the limitations of claims 51-53 are addressed above as applied to claims 36-38.

Claims 57 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (US 9,637,739, priority to US 61/613,373 filed March 20, 2012) in view of Sontheimer (US 2010/0076057), as applied to claim 48 above, and further in view of Deltcheva (Deltcheva et al. (2011) Nature, 471:602-607 and supplementary data).
The teachings of Siksnys and Sontheimer are discussed above.
Regarding claims 57 and 58, the teachings of Deltcheva are discussed above as applied to claims 42 and 43.
The obviousness of modifying the method of Siksnys in view of Deltcheva thereby arriving at the limitations of claims 57 and 58 are addressed above as applied to claims 42 and 43.

Claims 59-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siksnys (US 9,637,739, priority to US 61/613,373 filed March 20, 2012) in view of Sontheimer (US 2010/0076057), as applied to claim 48 above, and further in view of Good (Good et al. (2011) Frontiers in Microbiology, 2 (185):pages 1-11) and Deltcheva (Deltcheva et al. (2011) Nature, 471:602-607 and supplementary data).
The teachings of Siksnys and Sontheimer are discussed above.

The obviousness of modifying the method of Siksnys in view of Good and Deltcheva thereby arriving at the limitations of claims 59-61 are addressed above as applied to claims 44-46.

Response to Arguments
The Declaration of Jennifer A. Doudna, Martin Jinek, Emmanuelle Charpentier, and Krzysztof Chylinski filed on March 15, 2021 under 37 CFR 1.131(a) has been fully considered but is deficient for the reasons discussed above.
Applicant’s arguments have been fully considered but are not persuasive to overcome the rejections for the reasons discussed in the Office Action mailed October 14, 2020 on pages 21-25. However, to the extent that Applicants make additional arguments, these arguments have been fully considered but are not persuasive for the reasons discussed below.
Applicants argue that “The inquiry is not whether tracrRNA is inherently a component of the cleavage complex in an experiment in the specification” (see remarks on page 8) and further that “A critical problem with the Examiner’s analysis is that it assumes the claims of the ‘739 patent are drawn to a system having a three-component cleavage complex that includes tracrRNA” (see remarks on page 9, paragraph 2). Applicants similarly argue that “The Examiner’s position appears to be that the claim language that a patentee deliberately chooses can be ignored if a feature not recited in the claim is inherent in an example. Respectfully, that is not the law” (see remarks on page 10, last paragraph). Applicants further argue that “The claims of the ‘739 patent expressly and unambiguously recite a two-component cleavage complex, which the patentee has termed the “Cas9-crRNA complex.” That term is “susceptible to only one reasonable construction” and should not be construed differently on the basis of inoperability” (see paragraph spanning pages 11 and 12 of the remarks).


Applicants argue that “Siksnys did not have possession of the three-component DNA-cleavage complex that includes tracrRNA as of March 20, 2010. Rather, Siksnys added description of this new matter after Applicants had publicly disclosed their work describing the role of tracrRNA in the DNA-cleavage complex” (see remarks on page 9). Applicant’s further argue that “The claims of the ‘739 patent unambiguously recite the two-component complex; the three-component complex is an unclaimed embodiment” (see remarks on page 12).
These arguments have been fully considered but are not persuasive because given a method in which Cas9, crRNA, and tracrRNA are first combined and then the resulting complex is used to achieve site-specific modification of a target DNA molecule, there is no patentable distinction between a "Cas9-crRNA-tracrRNA complex" and a "Cas9-crRNA complex" that necessarily and 

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
April 13, 2021